Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but are not persuasive to overcome the rejection. Examiner responds to the Applicant's argument as the following reasons: 
With respect to the claims under 103 Rejection:
Regarding independent claims (claims 1, 13 & 16): On page 9-11 of the Applicant's remark, Applicant states that the subject matter of claim 10 is amended into the independent claim 1, and argues that You and Paris fail to disclose “determining surface variations of a surface profile of the ground at or near the determined pedestrian and adjusts the projection device to adjust projection of the alert icon based in part on the determined surface variation of the surface profile.
Regarding dependent claims 6 & 19, on page 11, Applicant argues that You and Paris do not teach “the projection device projects light onto the detected object to highlight the detected object.” Examiner response: Examiner disagrees to the Applicant’s argument above. 
Independent claims 1, 13 & 16, You discloses at col 13, lines 15 thru col 14, lines 39, that the computer 110 receives data about the environment to analyze objects, obstacles, traffic signal, and etc. on the road, then determines particular road including lane 410 & 411 that has other vehicle 401 approaching, and a pedestrian 403 would across around the host vehicle which meets the scope of “control of captured data, determines a surface profile of the ground at or near the determined pedestrian”.
You discloses at col 13, line 25 thru col 14, line-39, the computer 110 analyzes the sensor information and take into account other information when generating warning projection different such as red blinging as opposed to yellow non-blinking if the vehicle are traveling slower, and controls executing project warning icon to the target vehicle 401 and object 403 which meets the scope of “Wherein said control adjust said projecting the alert icon based in part on the determined surface variations of the surface profile of the ground at or near the determined pedestrian”.
Dependent claims 6 & 19, You discloses at col 14, line 8-65+, that projected vivid signal 304, 305, 306 are from an illumination device, onto the obstacles such as motorcyclist, bicycle, pedestrian, etc. which meets the scope of “projects light onto the detected object to highlight the detected object.” 
Below is an updated rejection to show more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You (10134280) in view of Paris (20180326982). 
With regard to claims 1, 13 & 16, You discloses a driving assist system for a vehicle, said driving assist system comprising: 
a plurality of sensors disposed at a vehicle and having respective fields of sensing exterior of the vehicle (sensors 200s, installed interior and exterior including radars, liars, cameras, etc., see at least 7:20-60+); 
a control comprising a data processor that processes data captured by said plurality of sensors; wherein the sensors are cameras and radars (see Fig.1 & Fig.2A, col 4 thru col 6); 
a projection device disposed at the vehicle and operable to project light exterior of the vehicle (signal components 122 includes illuminating devices, see at least 6:37- 45+); 
wherein said control, via processing at said control of captured data, determines a current path of travel for the vehicle (the object detecting components 121 includes lasers, radars, camera, etc, which sense current state of the environment of the vehicle, 6:60-64+); 
wherein said control, via processing at said control of captured data, determines presence of a pedestrian at or near or approaching the determined current path of travel for the vehicle and determines a current location of the determined pedestrian relative to the vehicle (illuminated signals are projected in any location object with proximity to the vehicle, see at least 9:10-25+);
wherein, responsive to determination of the pedestrian and determination of the current location of the determined pedestrian relative to the vehicle, said projection device (i) adjusts the determined path of travel of the vehicle to avoid the object (allow the lane changing vehicle to safety move, where vehicle displays specialized pattern information may be passed between vehicles, see at least 11:35-45): (ii) projects light onto the ground that is indicative of the determined current path of travel of the vehicle for viewing by the determined pedestrian (project visual signal for pedestrian, see at least col 14:23-40+); and (iii) projects an alert icon onto the ground at or near the determined current location of the determined pedestrian to alert the determined pedestrian that the determined pedestrian is at or near or approaching the determined current path of travel of the vehicle (see at least Fig.4A & Fig.4B, see at least col 13:5 thru col 14: 40+); and 
wherein, said control, via processing al said control of captured data, determines movement of the determined pedestrian relative to the vehicle (determining a target object (could be a vehicle, pedestrian, etc.) approaching forward, see at least Fig. 11, col 21, line 56 thru col 22, line 38); and
wherein, based at least in part on the movement of the determined pedestrian said projection device adjusts projection of the alert icon to project the alert icon onto the ground at or near the determined pedestrian (the signal 310 projected on the ground for alerting the driver or pedestrian, see col, 21, line 55 thru col 22, line 67+); 
Wherein said control, via processing at said control of captured data, determines surface variation of a surface profile of the ground at or near the determined pedestrian (computer 110 receives data about the environment to analyze objects, obstacles, traffic signal, and etc. on the road, see at least col 13, lines 5-15, then determines particular road including lane 410 & 411 that has other vehicle 401 approaching, and a pedestrian 403 would across around the host vehicle, see at least Fig.4B and col 14, lines 12-39),
Wherein said control adjust said projecting the alert icon based in part on the determined surface variations of the surface profile of the ground at or near the determined pedestrian (the computer 110 analyzes the sensor information and take into account other information when generating warning projection different such as red blinging as opposed to yellow non-blinking if the vehicle are traveling slower, and controls executing project warning icon to the target vehicle 401 and object 403, see at least col 13, line 25 thru col 14, line 39). 
You fails to teach processing al said control of captured data, determines movement of the determined pedestrian relative to the vehicle and determines an updated location of the determined pedestrian as the pedestrian moves relative to the vehicle; and based on the movement of the determined pedestrian, said projection device adjusts projection of the alert icon to project the alert icon onto the ground at or near the determined updated location of the determined pedestrian. 
Paris discloses an autonomous vehicle which determines movement of the determined pedestrian relative to the vehicle and determines an updated location of the determined
pedestrian as the pedestrian moves relative to the vehicle; and based on the movement of the determined pedestrian, said projection device adjusts projection of the alert icon to project the alert icon onto the ground at or near the determined updated location of the determined pedestrian (see at least [0028)-[0031]+). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify You by including determining movement of the determined pedestrian relative to the vehicle and determines an undated location of the determined pedestrian as the pedestrian moves relative to the vehicle: and based on the movement of the determined pedestrian, said projection device adjusts projection of the alert icon to project the alert icon onto the ground at or near the determined updated location of the determined pedestrian as taught by Paris for improving vehicle safety performance. 

With regard to claims 2, You teaches that said protection device projects light onto the ground that is indicative of the determined current path of travel of the vehicle for viewing by the determined pedestrian (see at least 21:56-22:67+). 

With regard to claims 3 & 14, You teaches that the projected fight comprises an array or curved line to show the determined current path of travel of the vehicle from the current location of the vehicle to a determined destination (see at least 21:50-53). 

With regard to claims 4, You teaches that said projection device projects the alert icon onto the ground to alert the determined pedestrian that the determined pedestrian is approaching the determined current path of travel of the vehicle (see ate least 22:2- 50+). 
With regard to claims 5, You teaches that said control, via processing of captured data, detects presence of an object at or in the determined current path of travel of the vehicle (see at least 20:12-67+). 

With regard to claims 6, You teaches that responsive to detection of an object at or in the determined current path of travel of the vehicle, said projection device projects light onto the detected object to highlight the detected object (see at least col 14, line 8-65+). 

With regard to claims 7, Paris teaches that said control, responsive to detection of the object at or in the determined current path of travel of the vehicle, adjusts the path of travel of the vehicle to avoid the object (see at least [00281]-[0031)). 

With regard to claims 8, Paris teaches that said projection device projects light onto the ground that is indicative of the adjusted path of ravel (see at least [0032]+). With regard to claims 10, You teaches that said projection device projects the alert icon using projection mapping technology (see at least col 15, line 1-40+).

With regard to claims 11, You teaches that said plurality of sensors comprise a plurality of cameras disposed at the vehicle and having respective fields of view exterior of the vehicle (see at least col 4, lines 22-50+). 

With regard to claims 12, You teaches that said plurality of sensors comprise a plurality of radar sensors disposed al the vehicle and having respective fields of sensing exterior of the vehicle (see at least col 7, line 20-30).

Claims 9, 15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You and Paris as applied to claim 1 above, and further in view of Railey (20180173237). 
You and Paris disclose the claimed subject matter but fails to teach the current path of travel is a path from the current location of the vehicle into a parking space. 
Railey discloses a vehicle which determines a travel path from the current location of the vehicle into a parking space (see at least [0068]+). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify You by including determining movement of the determined pedestrian relative to the vehicle and determines an updated location of the determined pedestrian as the pedestrian moves relative to the vehicle; and based on the movement of the determined pedestrian, said projection device adjusts projection of the alert icon to project the alert icon onto the ground at or near the determined updated location of the determined pedestrian as taught by Paris, and further including determines a travel path from the current location of the vehicle into a parking space as taught by Reiley. The combination of You, Paris, and Railey is an adapted autonomous vehicle with safety in driving.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662